Appeal by the Aristocrat Leather Products, Inc., and its insurance carrier, Sun Indemnity Insurance Company from a decision and award which held that the claimant was the employee of the appellant company. Claimant was a traveling salesman, and was injured on July 18,1954 in an automobile accident in Tennessee. He notified the appellant company (hereafter called Aristocrat) of the accident and in his subsequent notice of claim he identified this company as his employer. An employer’s report of injury was filed by Aristocrat, and in this report claimant was identified as its salesman and the Sun Indemnity Insurance Company as the insurance carrier. Subsequent medical reports carried the same information, and also subsequent reports from Aristocrat. About a year after the accident happened the manager of Aristocrat notified the board a mistake had been made and that claimant was an employee of the Croyden Leather Products, Inc., and not an employee of Aristocrat as originally reported. The Croyden Company was insured for compensation in the State of New Jersey but its coverage did not extend to New York employment. Both companies had the same manufacturing site in New Jersey and both had the same office in the State of New York from which claimant was employed. The precise relationship between the two companies is not revealed in the record but both companies employed the same sales manager. The claimant himself testified that he was an employee of Aristocrat but he did not know under what division, nor did he know how he was listed on the books. In view of the foregoing the finding of the board that claimant was an employee of Aristocrat had substantial evidence to sustain it. Decision and award unanimously affirmed, with costs to the respondent Croyden Leather Products, Inc. Present — Poster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.